Name: Commission Implementing Decision (EU) 2017/258 of 13 February 2017 concerning revised performance targets and appropriate measures included in the national or functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council that are not adequate in respect to the Union-wide performance targets for the second reference period and setting out obligations for corrective measures (notified under document C(2017) 728) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: transport policy;  air and space transport;  international law;  Europe
 Date Published: 2017-02-15

 15.2.2017 EN Official Journal of the European Union L 38/71 COMMISSION IMPLEMENTING DECISION (EU) 2017/258 of 13 February 2017 concerning revised performance targets and appropriate measures included in the national or functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council that are not adequate in respect to the Union-wide performance targets for the second reference period and setting out obligations for corrective measures (notified under document C(2017) 728) (Only the French, German and Italian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Agreement between the European Community and the Swiss Confederation on Air Transport (the Agreement) (1), Having regard to Regulation (EC) No 549/2004 of the European Parliament and the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), and in particular Article 11(3)(c) thereof, Having regard to Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (3), and in particular Article 15(3) thereof, Whereas: (1) Pursuant to Regulation (EC) No 549/2004, as incorporated into the Agreement, the Member States and Switzerland are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. That Regulation also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of its Article 11(6). Detailed rules in this regard have been set out in Implementing Regulation (EU) No 390/2013. (2) Union-wide performance targets in the key performance areas of safety, environment, capacity and cost-efficiency for the second reference period (2015-2019) were adopted by Commission Implementing Decision 2014/132/EU (4). (3) On 30 June 2015, the Commission adopted Implementing Decision (EU) 2015/1056 (5) concerning the inconsistency of certain performance targets submitted by Switzerland with the Union-wide performance targets as well as setting out recommendations to revise those targets in the key performance areas of capacity and cost-efficiency. (4) Switzerland submitted on 2 July 2015 a revised national or functional airspace block plan including revised performance targets. (5) The Performance Review Body, which is charged with assisting the Commission in the implementation of the performance scheme pursuant to Article 3 of Implementing Regulation (EU) No 390/2013, submitted its assessment report to the Commission on 15 October 2015. (6) The assessment of the revised performance targets regarding their consistency with the Union-wide performance targets has been done by using the same assessment criteria and methodologies that were used in the assessment of the initially submitted performance targets and by considering the appropriate measures taken by Switzerland to ensure consistency of performance targets with the Union-wide performance targets. (7) Concerning the key performance area of capacity, the consistency of the revised targets submitted by Switzerland, as laid down in the FABEC performance plan, for en route Air Traffic Flow Management (ATFM) delay has been assessed, in accordance with the principle laid down in point 4 of Annex IV to Implementing Regulation (EU) No 390/2013, by using the respective FAB reference values for capacity that, when applied, ensure at Union level that the Union-wide performance target is met, calculated by the Network Manager and set out in the Network Operations Plan (2014-2018/2019) in its most recent version (Network Operations Plan). That assessment has demonstrated that those targets are not in conformity with the respective reference values and therefore not consistent with the relevant Union-wide performance target. In addition, the appropriate measures taken by Switzerland are insufficient since they lack concrete timelines with specific milestones and, thus, not adequate in respect to the revision of the targets to be achieved. (8) Concerning the key performance area of cost-efficiency, the targets expressed in en route determined unit costs submitted by Switzerland, as laid down in the FABEC performance plan, have been assessed, in accordance with the principles laid down in point 5, in conjunction with point 1, of Annex IV to Implementing Regulation (EU) No 390/2013, by taking account of the trend of en route determined unit costs over the second reference period and the combined period of the first and the second reference period (2012-2019), the number of service units (traffic forecast) and the level of en route determined unit costs in comparison to Member States having a similar operational and economic environment. That assessment has demonstrated that those revised targets are still not consistent with the relevant Union-wide performance target, for the below reasons. In addition, the appropriate measures taken by Switzerland are insufficient since they lack concrete timelines with specific milestones and, thus, not adequate in respect to the revision of the targets to be achieved. (9) As regard Switzerland, its revised targets are based on a planned reduction of its en route determined unit costs over the second reference period by 1,4 % per year on average. This is significantly below the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). Also over the combined period of the first and the second reference period the planned en route determined unit costs do not decrease in line with the Union-wide trend (  0,8 %, compared to  1,7 %). The target for 2019 is based on planned en route determined unit costs in 2019 that are substantially above (+ 28,1 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of Switzerland and around 38 % above the Union-wide performance target in 2019. Furthermore, the planned en route determined unit costs in 2015 are 4,1 % above the actual costs in 2014. In addition, in revising its targets, Switzerland did not revise downwards its en route determined costs and only revised upwards the forecasted traffic expressed in service units. (10) It is therefore appropriate for the Commission to issue a Decision concerning the need for corrective measures to be adopted by the Member States concerned to ensure that their national supervisory authorities propose revised performance targets, which address the remaining inconsistencies identified in this Decision. With respect to the area of cost-efficiency a suggestion for such corrective measures should be specified, in accordance with Article 15(4) of Implementing Regulation (EU) No 390/2013, in light of the reasons for the shortcomings identified and the relevant Union-wide performance targets. Pursuant to Regulation (EC) No 549/2004, as incorporated in the Agreement, and Implementing Regulation (EU) No 390/2013, Switzerland should, in addition to adopting corrective measures, communicate to the Commission the elements demonstrating its consistency with this Decision. Both should be communicated to the Commission within two months of the notification of this Decision. (11) In order to address the inconsistencies in relation to the key performance area of capacity, it should be ensured that the corrective measures lead to revised performance targets that are in line with the FAB reference values for capacity set out in the Network Operations Plan. (12) In order to address the inconsistencies in relation to the key performance area of cost-efficiency, it should be ensured that the corrective measures lead to revised performance targets. (13) The Commission has consulted Switzerland on this Decision, in accordance with Article 19(2) of the Agreement. (14) The Single Sky Committee did not deliver an opinion. An implementing act was deemed to be necessary and the chair submitted the draft implementing act to the appeal committee for further deliberation. The appeal committee did not deliver an opinion, HAS ADOPTED THIS DECISION: Article 1 The performance targets concerning the key performance areas of capacity and cost-efficiency, listed in Annex I, and the appropriate measures included in the revised FABEC performance plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004, as incorporated into the Agreement, are not adequate in respect to the Union-wide performance targets for the second reference period set out in Implementing Decision 2014/132/EU. Article 2 Switzerland, as regards FABEC, shall take corrective measures regarding its performance targets in the key performance areas of capacity and cost-efficiency, taking account of the suggestion set out in Annex II. Article 3 This Decision is addressed to the Swiss Confederation. Done at Brussels, 13 February 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 114, 30.4.2002, p. 73. (2) OJ L 96, 31.3.2004, p. 1. (3) OJ L 128, 9.5.2013, p. 1. (4) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). (5) Commission Implementing Decision (EU) 2015/1056 of 30 June 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (OJ L 171, 2.7.2015, p. 18). ANNEX I Performance targets in the key performance areas of capacity and cost-efficiency included in the revised national or functional airspace block plans submitted by Switzerland pursuant to Regulation (EC) No 549/2004 that are not adequate in respect to the Union-wide performance targets for the second reference period KEY PERFORMANCE AREA OF CAPACITY En route Air Traffic Flow Management (ATFM) delay in min/flight MEMBER STATE FAB FAB TARGET EN-ROUTE CAPACITY 2015 2016 2017 2018 2019 [Belgium/Lux] FAB EC 0,48 0,49 0,48 0,47 Consistent (0,43) [France] [Germany] [The Netherlands] Switzerland KEY PERFORMANCE AREA OF COST-EFFICIENCY Legend Key Item Units (A) Total En-route Determined Costs (in nominal terms and in national currency) (B) Inflation rate (%) (C) Inflation index (100 = 2009) (D) Total En-route Determined Costs (in real 2009 prices and in national currency) (E) Total En-route Services Units (TSUs) (F) En-route Determined Unit Cost (DUC) (in real 2009 prices and in national currency) FAB EC Charging Zone: Switzerland  Currency: CHF 2015 2016 2017 2018 2019 (A) 158 188 309 156 222 383 157 901 505 157 939 446 159 353 943 (B)  1,00 % 0,00 % 0,50 % 1,00 % 1,00 % (C) 99,1 99,1 99,6 100,6 101,6 (D) 159 633 416 157 649 529 158 551 235 157 019 140 156 856 827 (E) 1 452 683 1 470 066 1 490 591 1 512 889 1 537 031 (F) 109,89 107,24 106,37 103,79 102,05 ANNEX II SUGGESTION FOR CORRECTIVE MEASURES The following suggestion for corrective actions in the area of cost-efficiency can be implemented in the short run, taking into account the interdependencies with the remaining key performance areas as well as investment capabilities. Suggestion for corrective measures: Traffic: In July 2015, compared to the information provided in the initial performance plan, Switzerland already revised upwards the traffic planned over RP2 (by + 3,5 % on average) bringing the planned traffic forecast between the low and the base-case STATFOR February 2015 scenario. However, based on actual 2015 traffic and the latest forecast provided by STATFOR (February 2016), it is suggested that the planned traffic be further revised upwards so as to reflect the latest available information. Adjusting the planned traffic for 2018 and 2019 would result, for example, in an en route determined unit cost trend over the second reference period of  2,3 % per year which is closer to the Union-wide trend (  3,3 % per year) and an en route determined unit cost trend over the combined period of the first and the second reference period of  1,4 % per year which is closer to the Union-wide target (  1,7 % per year).